Citation Nr: 0023255	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as secondary to nicotine dependence.

2.  Entitlement to a disability rating greater than 10 
percent for panic attacks.

3.  Entitlement to a disability rating greater than 10 
percent for chronic low back strain.

4.  Entitlement to a compensable evaluation for residuals of 
left knee strain.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty form May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's claims for higher ratings for his chronic low 
back strain and left knee disabilities are addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection of a lung 
disorder, to include as secondary to nicotine dependence, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

2.  The veteran has not received medical treatment for his 
panic disorder since service and is not taking any medication 
for control of his symptoms.  His panic disorder is 
manifested by panic attacks of approximately seven or eight 
times every two weeks.

3.  Since June 1997, there is no evidence that the veteran's 
panic disorder has been manifested by such symptoms as 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), or by more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

4.  The veteran's bilateral hearing loss is manifested by 
level I hearing in both ears.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disorder to include as secondary to nicotine dependence, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
panic disorder from June 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9412 (1999).

3.  The criteria for a compensable rating for bilateral 
hearing loss from June 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from May 1977 to May 1997 
when he retired based on years of service.  A review of his 
service medical records for the period from February 1977 to 
May 1997 fails to disclose any chronic lung disorder.  The 
veteran was treated on a number of occasions for upper 
respiratory infections (URIs), bronchitis, and pneumonitis.  
However, there was no chronic condition diagnosed.  Physical 
examination reports dated in February 1977, October 1984, 
April 1989, and August 1994 did not report any findings 
relating to a lung disorder.  A pulmonary function test 
(PFT), dated in April 1989 was interpreted to show normal 
spirometry.  There is no retirement physical examination on 
file.  However, the veteran completed a Report of Medical 
Assessment in January 1997.  He did not list any type of lung 
problems or complaints on the form.  He noted that he had 
been treated for sinus and chest congestion since his last 
physical examination.  Finally, the SMRs do reflect that the 
veteran was issued hearing aids as a result of hearing loss.

The veteran submitted his claim for compensation benefits in 
August 1997.  He was afforded a VA audiology examination in 
September 1997.  The results of the audiogram of pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
15
40
50
55
50
49
LEFT
55
30
80
90
85
71

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

The veteran was retested in late September 1997 because of 
equipment failure during the earlier test.  The second 
examination report stated that the earlier audiogram results 
were invalid.  The results of the second audiogram were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
15
40
50
55
45
48

15
35
45
55
40
44

Speech discrimination scores were 96 percent for the right 
ear and 94 percent for the left ear.  

The veteran was also afforded a VA otolaryngology 
examination.  The examiner noted the veteran's history of a 
perforated right tympanic membrane in service.  The diagnoses 
were history of hearing loss; occasional bilateral tinnitus, 
secondary to hearing loss; status post type I tympanoplasty 
of the right ear without complications or sequelae, well-
healed; and, evidence of past ear infections, left ear, with 
severe tympanic membrane scarring, contributing to hearing 
loss.

The veteran was afforded a VA pulmonary examination in 
September 1997.  The veteran related having had bronchitis on 
two occasions in the service.  Otherwise, he denied having 
pulmonary tuberculosis, pneumonia, or other lung disease.  He 
continued to have occasional cough and shortness of breath on 
exertion.  He was reported to be a heavy smoker of about 1-1/2 
packs per day for the past 12 years.  The examination report 
stated that a pulmonary function test was reported to be 
normal.  Chest x-rays were interpreted to not demonstrate any 
acute disease.  The diagnoses were history of bronchitis, no 
active lung disease detected clinically; and, mild dry cough, 
probably secondary to heavy smoking.

The veteran was also afforded a general medical examination 
in September 1997.  The veteran's lungs were noted to be 
clear to auscultation.  There was no lung disease noted 
clinically.  

During his September 1997 VA psychiatric examination, the 
veteran related a history of being well until 1985 when he 
began to have panicky feelings.  His treatment in service for 
anxiety was noted.  He was married, with three children.  His 
described his marriage as good and he got along with his 
family members.  He was employed by a large retail chain, 
although he was not satisfied with his job.  The examiner 
noted he could not find any particular cluster of symptoms 
for any except for a relatively mild panic disorder without 
agoraphobia.  The veteran stated that he had brief periods 
that occurred about twice a day, four days a week where he 
would feel entrapped, threatened and frightened.  He would 
feel as if he wanted to run somewhere and away from something 
but did not know what.  He also expressed a sense of 
hopelessness at such a time and his heart would beat rapidly 
and he would feel hot even if the weather was not hot.  The 
examiner stated that he could not elicit any psychotic 
indices and that the veteran was in the average range of 
intelligence.  The diagnosis was panic disorder without 
agoraphobia.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 61.

Finally, the veteran was also afforded examinations to 
evaluate claims related to genitourinary, gastrointestinal, 
cardiology and orthopedic conditions.  However, there were no 
pertinent findings from those examinations related to the 
issues adjudicated at this time.

The veteran provided testimony at a hearing at the RO in May 
1999.  He acknowledged that he did not have any known lung 
disease at that time.  He experienced some congestion but had 
not been diagnosed with any disease.  In regard to his 
hearing, the veteran said that he had an increasingly 
difficult time in hearing people around him.  He worked in a 
noisy environment but used hearing protection.  His hearing 
was tested at work but he had misplaced the most recent test 
results and would provide them if he found them.  His hearing 
loss did not affect his job.  In regard to his panic attacks, 
the veteran said that he was still unable to pinpoint a 
definite cause.  Sometimes being in a closed room with a 
group of people could cause him to be uncomfortable.  Being 
in an unfamiliar environment, such as hotel room, could have 
the effect.  He experienced seven or eight episodes in a two-
week period.  The most severe episode would last six to seven 
minutes until he could calm himself down.  He took no 
medication for his panic attacks.  

At his hearing, the veteran submitted several lay statements 
from friends and his supervisor.  The statements noted that 
the veteran had had problems because of back pain.  They also 
commented regarding the veteran's hearing problem.

The veteran also submitted an Authorization for Release of 
Information for R. W. Davis, M. D., for medical treatment 
provided from October 1998 to April 1999.

The veteran was afforded a VA psychiatric examination in July 
1999.  He related that "things" had been going all right 
for awhile but that he had experienced an increase in 
symptoms.  The examiner reported that the veteran was dressed 
appropriately for the examination.  The veteran was friendly 
and cooperative during the interview.  His thought processes 
and content appeared to be within normal limits.  He denied 
current delusions and hallucinations.  He denied suicidal and 
homicidal thoughts and ideations, plan, or intent.  He 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was fully oriented.  
His long and short-term memory, concentration, and judgment 
were intact.  Speech was normal and his mood pleasant.  Sleep 
impairment appeared to be mild in nature.  The examiner 
reported that the veteran appeared to struggle with all the 
major symptoms of his panic disorder.  Those symptoms 
appeared to be frequent and mild in nature with no real 
periods of remission in the past 12 months.  The diagnosis 
was chronic, mild panic disorder.  The examiner assigned a 
GAF of 61, commenting that there was mild social and 
occupational impairment.

The veteran was afforded a VA audiology examination in August 
1999.  The results of his audiogram were as follows:


HERTZ

500
1000
2000
3000
4000
Ave.
RIGHT
10
30
45
50
55
44
LEFT
20
20
25
60
50
39

Speech discrimination score was 96 percent for the right and 
left ears.  The summary was that the veteran had a mild to 
moderate high frequency sensorineural hearing loss in the 
right ear, with a mild to moderately severe high frequency 
sensorineural hearing loss in the left ear. 

The veteran was also afforded a VA orthopedic examination.  
However, the findings from that examination were not 
pertinent to the issues being adjudicated. 

Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for a lung disorder, to include as 
secondary to nicotine dependence.  In this regard, the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

In this case, the veteran's claim was filed within three 
months after his retirement from service.  His SMRs do not 
disclose a diagnosis of a chronic lung disorder.  The SMRs 
reflect treatment for acute and transitory conditions during 
service.  The respective VA examinations from September 1997 
also failed to identify any active lung disease.  A chest x-
ray was negative, and a pulmonary function test was 
interpreted as normal.  The veteran conceded at his May 1999 
hearing that he had not been diagnosed with chronic 
bronchitis and could only point to periodic chest congestion 
as his only condition.

The veteran has failed to provide any evidence of a current 
lung disorder, to include as secondary to nicotine 
dependence..  He has complained of chest congestion and 
shortness of breath on exertion but no diagnosis of active 
lung disease has been provided.  Absent proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not provided such 
medical opinions.  The assertions of a lay party on matters 
of medical causation or diagnosis are not sufficient to make 
a claim well grounded.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, without competent evidence of a current 
disorder, and competent evidence linking the disorder to 
service this claim must be denied as not well grounded.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

B.  Higher Ratings

The veteran's claims for higher ratings for his panic attacks 
and bilateral hearing loss evaluations for his left shoulder 
disability were placed in appellate status by a Notice of 
Disagreement (NOD) with a December 1997 rating decision which 
granted service connection and assigned the initial rating 
awards.  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for higher ratings 
for service-connected panic attacks and bilateral hearing 
loss are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

Panic Attacks

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships. 

The veteran's panic disorder is evaluated under Diagnostic 
Code (DC) 9412.  38 C.F.R. §  4.130 (1999).  Under DC 9412, a 
10 percent rating is assigned for occupational social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

In this case, the results of the VA psychiatric examinations 
in September 1997 and July 1999 do not show that the veteran 
exhibits the symptomatology associated with a 30 percent 
rating.  Sleep impairment was noted to be mild in nature.  
There was no evidence of any memory impairment.  Nor was the 
veteran depressed.  Further, while the veteran did claim to 
have an increase in the number of his panic attacks, there 
was no evidence that the veteran's panic disorder affected 
his employment.  In fact, the examiner, in 1999, commented 
that only mild social and occupational impairment was 
evident.

The veteran testified that he was unable to pinpoint anything 
that caused him to experience a panic attack.  He said that 
he experienced approximately six to seven attacks in a two 
week period with the most severe lasting up to six or seven 
minutes before he would calm himself.  His symptoms were a 
rapid heart beat and a feeling of claustrophobia.  He would 
employ deep breathing to calm down.  He did not receive any 
treatment and took no medication for his panic disorder.  

The lay statements submitted did not provide any evidence 
related to the panic disorder.

In consideration of all the pertinent evidence, the Board 
finds that the veteran's current symptomatology more closely 
approximates the rating criteria for a 10 percent evaluation.  
Accordingly, there is no basis for a higher rating for the 
veteran's panic disorder.

Bilateral Hearing Loss

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999); codified at 
38 C.F.R. § 4.85 (1999).  However, the changes in regulations 
pertaining to evaluations for hearing loss were not 
significant in regard to the veteran's disability rating.  
The Board notes that the RO has not had a chance to evaluate 
the veteran's claim under both the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulations change while a case is 
still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disability, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his hearing loss for the first time under both 
sets of regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted previously, regulations pertaining to rating 
disabilities for hearing loss were amended effective June 10, 
1999.  However, the changes made for evaluating the level of 
disability for hearing loss were not significant.  
Previously, levels of impairment were evaluated under 
Diagnostic Codes 6100-6110, with rising disability ratings 
given a different diagnostic code.  As a result of the 
revision, only Diagnostic Code 6100 applies to all levels of 
impairment.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100, (1999).

A review of the second September 1997 and July 1999 VA 
audiometric studies correlates to level I hearing in each 
ear.  See 38 C.F.R. § 4.85, Table VI (1998); 38 C.F.R. 
§ 4.85, Table VI (1999).  The combination of the two ears 
corresponds to a noncompensable rating.  See 38 C.F.R. § 
4.87, Table VII, Diagnostic Code 6100 (1998); Table VII, 
Diagnostic Code 6100 (1999).  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

The Board notes that the results of the first September 1997 
VA audiology examination were declared as invalid by the 
second September 1997 VA report.  Even if the results of the 
first examination were to be used to evaluate the veteran's 
hearing loss disability, there would still not be a basis for 
awarding a compensable rating.  The veteran's right ear 
hearing loss would still be a level I.  The hearing loss in 
the left ear, relying on the guidance provided at 38 C.F.R. 
§ 4.86 (1999), would be no greater than a level VII.  In 
applying the two levels to Table VII, under both the prior 
and amended regulations, a noncompensable rating is still the 
result under DC 6100.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's panic 
disorder, and a compensable rating for his bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to service connection for a lung disorder to 
include as secondary to nicotine dependence is denied.

Entitlement to an increased ratings for panic disorder is 
denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his chronic low back strain and 
left knee disabilities are plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); see 
also Fenderson (Possibility of staged disability ratings for 
an initial claim).  As such, VA has a duty to assist in the 
development of his claims.

The veteran presented testimony at his May 1999 hearing 
regarding his low back strain and left knee disabilities.  He 
also submitted several lay statements that attested to his 
continued back pain and its impact on his ability to work.  
The veteran also submitted an Authorization for Release of 
Information for R. W. Davis, M. D., for medical treatment 
provided from October 1998 to April 1999. 

The veteran was afforded a VA orthopedic examination in July 
1999.  He related having received private treatment for his 
back on at least three occasions when flare-ups caused him to 
Miss work.  However, no attempt was made to obtain the 
private treatment records and have them associated with the 
claims file.

Further, the examiner at the July 1999 VA examination 
interchangeably addressed the veteran's left knee disability 
as involving both the right and left knee.  This was further 
evidenced by a diagnosis of chronic right knee pain with no 
mention of a left knee disorder for a diagnosis.  The results 
of the examination for the left knee, as they currently 
exist, are too speculative to render a final adjudication of 
the veteran's claim.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of his 
service-connected low back strain and 
left knee disabilities.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any lumbar spine and 
left knee disorder found to be present, 
to include functional loss due to flare-
ups, fatigability, incoordination, and 
pain on movements.  The examiner should 
provide a complete rationale for all 
conclusions reached.  The report should 
be typed. 

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§§ 4.40, 4.45 (1999) and DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  If the 
benefits sought are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



